[Cite as In re L.H., 2021-Ohio-2850.]


                                            COURT OF APPEALS
                                        GUERNSEY COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


                                                    :   JUDGES:
                                                    :
                                                    :   Hon. John W. Wise, P.J.
                                                    :   Hon. Patricia A. Delaney, J.
                                                    :   Hon. Earle E. Wise, Jr., J.
    IN RE L.H. (2)                                  :
                                                    :   Case No. 21CA000010
                                                    :
                                                    :
                                                    :
                                                    :
                                                    :   OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Guernsey County Court
                                                        of Common Pleas, Juvenile Division,
                                                        Case No. 19JC00455



  JUDGMENT:                                             AFFIRMED




  DATE OF JUDGMENT ENTRY:                               August 18, 2021




  APPEARANCES:


    For Father-Appellant:                               For GCCS-Appellee:

    JEANETTE M. MOLL                                    MELISSA M. WILSON
    Jeanette M. Moll LLC                                274 Highland Ave.
    P.O. Box 461                                        Cambridge, OH 43725
    Zanesville, OH 43702
Guernsey County, Case No. 21CA000010                                                    2

Delaney, J.

       {¶1} Father-Appellant T.H. appeals the March 29, 2021 judgment entry of the

Guernsey County Court of Common Pleas, Juvenile Division awarding permanent

custody of his children, L.H. and L.H., to Appellee Guernsey County Children Services.

                          FACTS AND PROCEDURAL HISTORY

       {¶2}   Father-Appellant T.H. and Mother are the biological parents of twin children,

L.H. and L.H. The children were born on October 7, 2014. Father and Mother are not

married.

       {¶3} Mother was the custodial parent of the children. It did not appear from the

record that Mother and Father had any relationship together after the children were born.

Shortly after the children were born, Appellee Guernsey County Children Services

(“GCCS”) started receiving reports regarding the children concerning drug abuse by

Mother, that Mother frequently moved, or that Mother left the children with inappropriate

people. GCCS had responded to approximately 25 to 30 reports. On August 6, 2019,

GCCS received a report that Mother was using methamphetamine and she was living

with an ex-boyfriend released from prison after serving time for manufacturing and

distributing methamphetamine. GCCS put an out-of-home safety plan in place for the

children. The safety plan was discontinued on August 16, 2019, because the caretaker

tested positive for fentanyl.

       {¶4} Mother signed a voluntary agreement for care on August 16, 2019. The

children were placed in a foster home on August 16, 2019. Mother entered into a new

voluntary agreement with GCCS on September 16, 2019. The voluntary agreement was

extended on October 15, 2019 and November 14, 2019.
Guernsey County, Case No. 21CA000010                                                   3

       {¶5} From September 16, 2019 to November 2019, Mother was participating in

services and tested negative for drugs. GCCS started progressive visitation with Mother.

Mother, however, had taken a drug screen in November 2019 and the results were

received in December 2019, showing a positive drug screen for oxycodone, for which

Mother did not have a prescription.

      {¶6} On December 12, 2019, the Guernsey County Court of Common Pleas,

Juvenile Division filed an ex parte order for custody of the children to GCCS. GCCS filed

a complaint on December 12, 2019, alleging the children were dependent and requested

temporary custody. A probable cause hearing was held on December 12, 2019. By

judgment entry issued on December 17, 2019, the trial court found probable cause to

believe the children were dependent children. The trial court appointed counsel for Mother

and Father. The CASA was appointed as the children’s Guardian ad Litem. (Judgment

Entry, Dec. 17, 2019).

      {¶7} On February 12, 2020, GCCS filed the case plan for Mother. On February

14, 2020, Father moved to be added to the case plan.

      {¶8} The trial court held the adjudicatory hearing on February 14, 2020. Via

judgment entry filed February 18, 2020, the trial court adjudicated the children dependent

pursuant to R.C. 2151.04(C). The trial court continued the temporary custody of the

children with GCCS.

       {¶9} The trial court held a dispositional hearing on March 6, 2020. Mother failed

to appear at the hearing. Via judgment entry filed March 6, 2020, the trial court added

Father to the case plan. The amended case plan was filed on March 19, 2020.
Guernsey County, Case No. 21CA000010                                                4

       {¶10} A review hearing was held on May 29, 2020. Father failed to appear at the

hearing.

       {¶11} GCCS filed a motion for an annual review hearing on July 27, 2020. The

trial court held a Review Hearing and Annual Review Hearing on August 28, 2020. The

trial court granted a six-month extension of temporary custody of the children to GCCS.

(Judgment Entry, Sept. 3, 2020).

       {¶12} On December 9, 2020, GCCS filed a motion to modify dispositional orders

to that of permanent custody of the children to GCCS.

       {¶13} The permanent custody hearing was held on March 18, 2021. While Mother

was personally served with notice of the hearing, Mother failed to appear. Father

appeared at the hearing with counsel. The following evidence was adduced at the

hearing.

       {¶14} Amanda Kennedy, the ongoing caseworker with GCCS, had been involved

with the case since August 2019. Kennedy made no mention of Father’s involvement with

the care of the children or relationship with the children prior to GCCS removing them

from Mother’s care. The March 19, 2020 amended case plan stated that Father had no

contact with the children for approximately three years.

       {¶15} When the children were first removed based on Mother’s voluntary

agreement, Mother was on a case plan and doing well. She received a positive drug

screen in November 2019 and an ex parte order for temporary custody was granted on

December 12, 2019. Mother’s case plan required her to complete a drug and alcohol

assessment and follow recommendations; participate in random drug screens; obtain a

psychological assessment including a parenting assessment; and meet the children’s
Guernsey County, Case No. 21CA000010                                                  5

needs with housing, food, and medical needs. Mother completed her drug and alcohol

assessment with Cedar Ridge on September 3, 2019 and was diagnosed with opioid use

disorder and amphetamine type use disorder. Mother was discharged from Cedar Ridge

on June 23, 2020 for her failure to attend. She reengaged services in October 2020 but

was discharged on January 21, 2021. Mother did not refuse drug testing but consistently

tested positive for methamphetamine and amphetamine.

      {¶16} Mother     participated in supervised visitation with the     children.   Her

appearance at visitation was inconsistent but Kennedy said her visitation attendance was

more consistent at the time of the permanent custody hearing. The children’s visitation

with Mother went well and the children appeared to be bonded to Mother.

      {¶17} GCCS moved for permanent custody due to concerns that Mother

continued to abuse illegal substances, inconsistencies with her visitation, and

noncompliance with her services and case plan objectives.

      {¶18} Father was added to the case plan on March 19, 2020. The case plan stated

Father was to obtain a drug and alcohol assessment and follow the recommendations.

Kennedy testified that Father completed an assessment on March 10, 2020 with Cedar

Ridge where he was diagnosed with opioid use disorder, cannabis use disorder, and

unspecified bipolar and related disorder. Cedar Ridge recommended individual therapy,

case management, crisis support as needed, and urinalysis as needed. Kennedy testified

Father only attended his intake and assessment and then attended a couple of case

management but did not attend any other appointments. Father denied doing an

assessment or counseling with Cedar Ridge because he stated no one at Cedar Ridge

would return his phone calls. Father was also to complete a mental health assessment,
Guernsey County, Case No. 21CA000010                                                        6

but he was discharged for his failure to follow through. Father testified that he had an

appointment on March 24, 2021 with Guernsey Health Choices for drug and alcohol

abuse counseling.

       {¶19} Father was diagnosed with Crohn’s Disease in 2004, which caused him

chronic and sometimes debilitating pain. As part of his case plan, Father was to take

random drug screens. Father was open with all parties that he used marijuana to cope

with the symptoms of Crohn’s Disease and he would not abstain from using marijuana

due to his chronic illness. He tested positive for marijuana during the entirety of the case.

Father testified that he had a medical provider, but due to insurance and other issues, he

could not afford medication to assist with managing his Crohn’s Disease. Kennedy

suggested to Father that he obtain a medical marijuana card, but Father had not pursued

that option at the time of the permanent custody hearing.

       {¶20} Father also tested positive for Suboxone, oxycodone, and cocaine. Father

admitted to taking Suboxone and oxycodone to manage his chronic pain but did not have

a prescription for those medications. He testified he did not intentionally take cocaine but

perhaps his marijuana had been laced with cocaine without his knowledge.

       {¶21} The case plan also required Father to maintain employment and housing.

Father was employed at Bob Evans but was laid off due to the pandemic. Kennedy

testified that Father has an unspecified side job. He also received SSI. Kennedy testified

that initially, Father had a rental residence. A week later, Father moved to a different rental

residence. GCCS inspected the home and was concerned about the structure of the

home. Father and the landlord had several disputes, involving the water being shut off,

the driveway being blocked, and the landlord allegedly damaging the tires of Father’s car.
Guernsey County, Case No. 21CA000010                                                     7

Father reported being homeless in August. Father then lived at a residence that did not

have heat or running water. Father next resided at a hotel from December 2020 to

February 2021. Father’s last known address was with his sister. The sister would not

permit GCCS in the home.

       {¶22} There was no testimony in the record as to Father’s relationship with the

children prior to GCCS involvement. The case plan permitted Father biweekly supervised

visitation. Kennedy testified that Father had recently been inconsistent with his visitation

due to transportation issues, and he was working more since his fiancé went to rehab.

During the visits, Father was appropriate. He brought the children food and interacted

with the children. Father testified he loved his children.

       {¶23} Kennedy testified that with additional time, Father would not be able to

reunify with the children due to his consistent noncompliance. He had moved residences

multiple times, the residences were not appropriate for the children, and he had no

compliance with the recommendations of Cedar Ridge.

       {¶24} At the time of the hearing, the children were six years old. The children had

been placed with the same foster parents since Mother entered into the voluntary

agreement with GCCS. The children were bonded with the foster parents and called them

“Mom” and “Dad.” The children called Mother by her first name. The children did not have

any medical or psychological diagnoses. One child was starting mental health therapy

because the child was becoming physically aggressive with the sibling. At the time of the

hearing, the children were in kindergarten and doing okay in school.

       {¶25} GCCS had explored multiple kinship options given by Mother. Maternal

Grandmother had previously cared for the children but stated she would need a lot of help
Guernsey County, Case No. 21CA000010                                                        8

due to the children’s behavior. The foster parents had not observed the behavioral issues

expressed by Maternal Grandmother. GCCS explored placement of the children with

friends of Mother, but either the individuals had moved out of the area or were not

approved due to background and child welfare checks. Father had no recommendations

for kinship placement. Father’s adult son had initially contacted GCCS to inquire about

placement with the children but did not respond when GCCS followed up with him.

       {¶26} The Guardian ad Litem recommended the trial court award permanent

custody of the children to GCCS.

       {¶27} On March 29, 2021, the trial court issued its judgment entry awarding

permanent custody of the children to GCCS. It first found the children could not be placed

with the parents within a reasonable time or should not be placed with the parents. GCCS

provided case planning and diligent efforts to assist the parents in remedying the

problems that initially caused the children to be placed outside of the home, but the

parents failed to continuously and repeatedly to substantially remedy the conditions

causing the children to be placed outside of the home. The trial court additionally found

the parents demonstrated a lack of commitment toward the children by failing to

consistently visit with them and by not providing an adequate permanent home for the

children. The trial court finally found the termination of parental rights would be in the best

interest of the children.

       {¶28} It is from this judgment that Father now appeals.
Guernsey County, Case No. 21CA000010                                               9

                            ASSIGNMENTS OF ERROR

      {¶29} Father raises three Assignments of Error:

      {¶30} “I. THE APPELLANT WAS DEPRIVED OF HIS RIGHT TO EFFECTIVE

ASSISTANCE OF COUNSEL WHEN HIS TRIAL COUNSEL FAILED TO FILE A MOTION

FOR A SIX MONTH EXTENSION BASED UPON THE GLOBAL PANDEMIC AND THE

INSUFFICIENT TIME PROVIDED TO FATHER TO PROGRESS ON HIS CASE PLAN

AND/OR FAILED TO OPPOSE THE PERMANENT CUSTODY MOTION ON THE SAME

GROUNDS.

      {¶31} “II. THE JUDGMENT OF THE TRIAL COURT THAT THE BEST

INTERESTS OF THE MINOR CHILDREN WOULD BE SERVED BY GRANTING OF

PERMANENT CUSTODY           WAS    AGAINST THE MANIFEST WEIGHT OF                THE

EVIDENCE.

      {¶32} “III. THERE WAS NOT CLEAR AND CONVINCING EVIDENCE FOR THE

TRIAL COURT TO FIND THAT THE MINOR CHILDREN SHOULD NOT BE PLACED

WITH APPELLANT AND THAT IT WAS IN THE MINOR CHILDREN’S BEST INTEREST

TO BE PLACED IN THE PERMANENT CUSTODY OF GUERNSEY COUNTY

CHILDREN’S SERVICES.”

                                     ANALYSIS

                   I. INEFFECTIVE ASSISTANCE OF COUNSEL

      {¶33} In his first Assignment of Error, Father contends he received ineffective

assistance of counsel when his trial counsel failed to request an additional six-month

extension. We disagree.
Guernsey County, Case No. 21CA000010                                                        10

       {¶34} To succeed on a claim of ineffectiveness, a defendant must satisfy a two-

prong test. Initially, a defendant must show that trial counsel acted incompetently. See

Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). In assessing such claims,

“a court must indulge a strong presumption that counsel's conduct falls within the wide

range of reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action ‘might be considered

sound trial strategy.’” Id. at 689, citing Michel v. Louisiana, 350 U.S. 91, 101, 76 S.Ct. 158

(1955).

       {¶35} “There are countless ways to provide effective assistance in any given case.

Even the best criminal defense attorneys would not defend a particular client in the same

way.” Strickland, 466 U.S. at 689. The question is whether counsel acted “outside the

wide range of professionally competent assistance.” Id. at 690.

       {¶36} Even if a defendant shows that counsel was incompetent, the defendant

must then satisfy the second prong of the Strickland test. Under this “actual prejudice”

prong, the defendant must show that “there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

       {¶37} Father contends his trial counsel was incompetent for failing to request a

six-month extension that was warranted due to several circumstances. One of the

reasons Father argues includes was his inability to meet his case plan goals because of

the limitations imposed by the COVID-19 pandemic. Father also contends that if given

more time, he could obtain stable housing. Based on the record, we find trial counsel’s

choice to proceed with the permanent custody hearing without filing a motion for an
Guernsey County, Case No. 21CA000010                                                11

additional six-month extension fell within the range of reasonable conduct and Father

cannot demonstrate that there was a reasonable probability the result of the proceeding

would have been different.

      {¶38} The trial court filed the ex parte order granting GCCS temporary custody of

the children on December 12, 2019. On March 9, 2020, the Governor of Ohio issued

Executive Order 2020-01D and declared a state of emergency in Ohio in response to

COVID-19. A national emergency was declared on March 13, 2020. GCCS added Father

to the case plan on March 19, 2020. On March 22, 2020, the Ohio Department of Health

issued a stay at home order. GCCS filed the motion to modify the dispositional order to

permanent custody on December 9, 2020. The permanent custody hearing was held on

March 18, 2021. Father argues this timeline allowed him only eight months to complete

his case plan. A six-month extension, he argues, would have permitted him time to

complete his case plan objectives.

      {¶39} GCCS argues in response to Father’s Assignment of Error that Father’s

failure to complete his case plan objectives was due to his behavior, not the pandemic.

One of the case plan objectives was to complete a drug and alcohol assessment and

follow all recommendations. According to Kennedy’s testimony, Father completed his

intake with Cedar Ridge on March 10, 2020. Kennedy testified Father had appointments

scheduled with Cedar Ridge and she reviewed the dates of his appointments with Cedar

Ridge: March 11, 2020 case management – no show; March 13, 2020 case management

– present; March 17, 2020 case management – no show; March 25, 2020 individual

counseling – no show; March 27, 2020 individual telehealth counseling – no show; July

20, 2020 case management – present; August 25, 2020 case management – Father
Guernsey County, Case No. 21CA000010                                                    12

canceled; January 19, 2021 intake assessment – no show; January 29, 2021 intake

assessment – no show. (T. 23). Father had no memory of being seen by Cedar Ridge

and argued he could not schedule an appointment with them. (T. 74).

       {¶40} The case plan objective also required Father to take random drug screens.

Before, during, and after the pandemic guidelines, Father tested positive for marijuana.

Father used marijuana to manage the symptoms of his Crohn’s Disease. Sympathetic to

Father’s chronic pain, Kennedy encouraged Father to seek out a medical marijuana card,

to prevent Father from again using marijuana laced with a more severe illegal substance

such as cocaine. (T. 72, 85). At the hearing, Father agreed that Kennedy had

recommended he seek out a medical marijuana card but he did not follow up. He stated

that about two months before the hearing, he got information from his sister regarding the

medical marijuana program and he was now looking into it. (T. 72). There was no

evidence presented at the hearing that the COVID-19 pandemic or related guidelines

prevented Father from exploring and/or obtaining a medical marijuana card to address

the symptoms of his chronic illness. Father testified that he had used marijuana since he

was nine-years-old.

       {¶41} Kennedy was asked at the hearing that if given more time, could Father

reunify with the children. (T. 30). Kennedy testified that she did not believe he would be

able to reunify with additional time because he had been noncompliant for the pendency

of the case and continued to fail drug screens as recently as March 2021. (T. 30).

       {¶42} Based on the record in this case, we do not agree that trial counsel was

deficient for choosing not to request an additional extension of six months to allow Father

to complete his case plan. We agree the pandemic could have made obtaining services
Guernsey County, Case No. 21CA000010                                                     13

more complicated, but it appeared from Kennedy’s testimony that Father had

appointments scheduled with Cedar Ridge during the state of emergency and he did not

attend the appointments. The pandemic also did not prevent Father from abstaining from

illegal drug use or seeking out a legal option to obtain marijuana to address the symptoms

of his chronic illness. While housing and employment were also elements of Father’s case

plan, the record shows Father failed to address two essential components of his case

plan throughout the pendency of the case.

       {¶43} Father’s first Assignment of Error is overruled.

                              II. and III. BEST INTERESTS

       {¶44} In his second and third Assignments of Error, Father argues the trial court

erred in finding it was in the best interests of the children to terminate Father’s parental

rights. We disagree.

       {¶45} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent,

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries, 5th Dist. Stark No. CA5758 (Feb. 10, 1982). Accordingly, judgments supported

by some competent, credible evidence going to all the essential elements of the case will

not be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶46} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody
Guernsey County, Case No. 21CA000010                                                          14

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

        {¶47} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply: (a) the child is not

abandoned or orphaned, and the child cannot be placed with either of the child's parents

within a reasonable time or should not be placed with the child's parents; (b) the child is

abandoned; (c) the child is orphaned and there are no relatives of the child who are able

to take permanent custody; or (d) the child has been in the temporary custody of one or

more public children services agencies or private child placement agencies for twelve or

more months of a consecutive twenty-two month period ending on or after March 18,

1999.

        {¶48} In determining the best interest of the child at a permanent custody hearing,

R.C. 2151.414(D) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (1) the interaction and interrelationship of the child with

the child's parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (2) the wishes of the child as

expressed directly by the child or through the child's guardian ad litem, with due regard

for the maturity of the child; (3) the custodial history of the child; (4) the child's need for a

legally secure permanent placement and whether that type of placement can be achieved

without a grant of permanent custody; and (5) whether any of the factors in division (E)(7)

to (11) of R.C. 2151.414 apply in relation to the parents and child.
Guernsey County, Case No. 21CA000010                                                       15

       {¶49} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

                                     Reasonable Time

       {¶50} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents. In his appellate argument, Father reviews the R.C. 2151.414(E)(1), (2),

and (4) factors to argue the judgment of the trial court that the children could not be placed

with Father within a reasonable time period or should not be placed with Father was

against the manifest weight of the evidence.

       {¶51} R.C. 2151.414(E)(1) states:

       (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have
Guernsey County, Case No. 21CA000010                                                  16

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

Father contends he had made some progress on his case plan as to a drug and alcohol

assessment. The record in this case shows that while Father completed the intake

assessment with Cedar Ridge and attended some appointments (which Father denied

doing), Father’s testimony shows he took no other action to meet that case plan objective

until scheduling an appointment on March 24, 2021 with Guernsey Health Choices.

Father argues he could not meet his case plan objectives during the pandemic but the

record shows Father had appointments scheduled with Cedar Ridge during the pandemic

and Father did not appear for the appointments.

       {¶52} Father was to obtain stable housing and employment as part of his case

plan objectives. Kennedy testified that Father was working more while his fiancé was in

rehab, but Father denied having employment. He received SSI due to his Crohn’s

Disease. Father had inconsistent and inappropriate housing during the case until he

moved in with his sister. GCCS, however, was not permitted by the sister to enter her

home to determine its suitability for the children.

       {¶53} R.C. 2151.414(E)(2) states the trial court should consider,

       Chronic mental illness, chronic emotional illness, intellectual disability,

       physical disability, or chemical dependency of the parent that is so severe

       that it makes the parent unable to provide an adequate permanent home
Guernsey County, Case No. 21CA000010                                                     17

       for the child at the present time and, as anticipated, within one year after

       the court holds the hearing pursuant to division (A) of this section or for the

       purposes of division (A)(4) of section 2151.353 of the Revised Code;

In 2004, Father was diagnosed with Crohn’s Disease, a chronic inflammatory bowel

disease. He testified the disease was severe, resulting in multiple surgeries and chronic

pain, which was sometimes debilitating. The chronic illness limited his ability to work. To

manage his symptoms, Father used marijuana. The marijuana utilized by Father,

however, was not legally obtained as Father did not have a medical marijuana card.

Father argues on appeal that with more time, he could obtain his medical marijuana card.

       {¶54} The record shows that Father was informed of medical marijuana by

Kennedy but Father testified he did not start looking into obtaining a medical marijuana

card until the permanent custody hearing. During the pendency of this case, Father has

tested positive for illegal substances such as marijuana, cocaine, oxycodone, and

Suboxone. He conjectured he testified positive for cocaine due to a laced marijuana joint.

He admitted to taking the Suboxone and oxycodone to control his pain but did not have

a prescription for those medications. Father testified at the hearing that he had used

marijuana since he was nine-years-old. (T. 71). The record in this case shows that Father

is chemically dependent on marijuana and while it does manage the symptoms of his

chronic illness, the record does not show that Father explored legal means to manage his

disease to meet his case plan objectives to reunify with his children.

       {¶55} Finally, R.C. 2151.414(E)(4) states, “The parent has demonstrated a lack

of commitment toward the child by failing to regularly support, visit, or communicate with

the child when able to do so, or by other actions showing an unwillingness to provide an
Guernsey County, Case No. 21CA000010                                                    18

adequate permanent home for the child.” Father argues that he loves his children and he

has attended visitation. He contends an extension would allow him to make further

progress. The testimony showed that Father did attend visitation, somewhat

inconsistently, and was appropriate with the children. There is no evidence in the record,

however, that Father had a relationship with the children prior to them being in the

temporary custody of GCCS and a case plan established Father’s regular visitation.

                                      Best Interests

       {¶56} Father argues that pursuant to R.C. 2151.414(D), the trial court erred when

it determined the children’s best interests. We disagree. The trial court found the

children’s relationship with Mother and Father to be inconsistent. Both parents visited the

children and the visits were appropriate, but the parents’ attendance at visitation was

unreliable. The children were placed with the same foster family since the inception of the

case on December 11, 2019. The children called the foster parents, “Mom” and “Dad.”

The children were doing fine in school and had a normal routine for six-year-olds. The

children were too young to express their wishes but the GAL recommended permanent

custody to GCCS.

       {¶57} In this case, we find the judgment of the trial court to award permanent

custody of the children to GCCS to be supported by the manifest weight of the evidence.

Father’s second and third Assignments of Error are overruled.
Guernsey County, Case No. 21CA000010                                          19

                                 CONCLUSION

       {¶58} The judgment of the Guernsey County Court of Common Pleas, Juvenile

Division is affirmed.

By: Delaney, J.,

Wise, John, P.J. and

Wise, Earle, J., concur.